Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8-9, 11, and 18 are anticipated under 102(a)(1) as being anticipated under SANCHEZ (WO-2019034186-A1; of record), hereafter referred to as SANCHEZ.
Regarding Claim 1, SANCHEZ  teaches a filament container adapted to house a spool of filament for an additive manufacturing machine (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) comprising: a base (reel section 15, Fig. 4) and a lid (access door 34, Fig. 8), wherein the base and the lid define an inner volume of the filament container (storage compartment 11, Fig 3), the lid rotatably attached (Fig. 4 and Fig. 8) to the base (reel section 15, Fig. 4), wherein the lid (access door 34, Fig. 8) is moveable between a closed position (Fig. 4), wherein the inner volume of the filament container 
Regarding Claim 2, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 1, wherein the first and second horizontal shafts (axes 37 of 3D printing material 36 on right and left rails 32, Fig. 8) are independently moveable (along right and left rails 32, Fig. 8) within the inner volume (storage compartment 11, Fig. 8) and the distance between the first and second horizontal shafts (axes 37 of 3D printing material rolls 36 on right and left rails 32, Fig. 8) 
Regarding Claim 4, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 1, wherein the first and second horizontal shafts each include a channel formed therein (see where the rails 32 can be slid out through an access door 32, pg. 6 ln. 241-248, thus there is a channel formed therein), the channels adapted to keep the spool of filament supported thereon centered between the distal ends of the first and second horizontal shafts (see where there are  3D printing material rolls 36 between the distal ends of the rails 32, Fig. 8).
Regarding Claim 5, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 1, further including: at least one bracket  (see the brackets on back cover 46, Fig. 9) adapted to support an air conditioning device (heating and dehumidification module 12, Fig. 9) within the inner volume (storage compartment 11, Fig. 9).
Regarding Claim 6, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 5, wherein the air conditioning device is one of an air heater (see heating and dehumidification module 12, Fig. 9), an air cooler, a dehumidifier (see heating and dehumidification module 12, Fig. 9), or a humidifier.
Regarding Claim 8, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, 
Regarding Claim 9, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 8, wherein the inlet port (see the sides of front housing 45 providing inlet ports, Fig. 9) is adapted to be connected to an external air conditioning unit (heating and dehumidifying module 12, Fig. 8) that pumps conditioned air into the inner volume (storage compartment 11, Fig. 3) through the inlet port (see the sides of front housing 45 providing inlet ports, Fig. 9).
Regarding Claim 11, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 10; however, SANCHEZ does not teach wherein the inlet port and the outlet port are adapted to engage corresponding ports on an additive manufacturing machine (see where heating and dehumidification module 12 is located within storage compartment 11,  Fig. 3 and Fig. 8, and see where they are engaged with an additive manufacturing machine, Fig. 8), wherein conditioned air(from heating and dehumidification module 12, Fig. 8) may be pumped into the inner volume (storage compartment 11, Fig. 8 and Fig. 3) through the inlet port (the sides of front housing 45 providing inlet ports) from an air conditioner mounted within the additive manufacturing machine (see where heating and dehumidification module 12 is within one cabin 2, Fig. 8, which is a work station for a 3D printer, abstract), and air from the inner volume (storage compartment 11, Fig. 8 and Fig. 3) is removed through the outlet port (see the air extractors 41, pg. 6 ln. 253-263).
Regarding Claim 18, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 1, further including a plurality of casters (pneumatic bearings 8, Fig. 12) mounted to a bottom surface (frame 1, Fig. 1) of the base (at reel section 15, Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 and 17 are unpatentable over SANCHEZ (WO-2019034186-A1) in view of DOUGLAS (US-20140117585-A1; of record), hereafter referred to as DOUGLAS.
Regarding Claim 16, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 1; however, SANCHEZ does not teach further including an electronic communication device to allow information about a spool of filament placed within the filament container to be stored within the electronic communications device, the electronic communication device further adapted to communicate with an additive manufacturing machine to allow the additive manufacturing machine to receive information stored therein.
DOUGLAS teaches a filament container (0004) further including an electronic communication device (data tag 304, Fig. 3 and data from the data tag 304 regarding the supply 302 of build material 312, 0064) to allow information about a spool of filament (build material 312, Fig. 3 and 0064) placed within the filament container (coupling 308, Fig. 3) to be stored within the electronic communications device (data tag 304, Fig. 3), the electronic communication device (data tag 304, Fig. 3) further adapted to communicate with an additive manufacturing machine (three-dimensional printer 306, Fig. 3) to allow the additive manufacturing machine to receive information stored therein (tag sensor 310 may be configured to automatically read data from the data tag 304, 0064 and Fig. 3).
SANCHEZ and DOUGLAS are analogous in the field of filament containers. It would have been obvious to one of ordinary skill in the art before  the effective filing date of the claimed application to modify SANCHEZ’s storage compartment 11 with DOUGLAS’s data tag 304 and tag sensor 310, because  this would provide data relating to build material and thereby ensure that the supply is automatically identified (0063).
Regarding Claim 17, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-
DOUGLAS teaches the filament container (0004) wherein the electronic communication device (data tag 304, Fig. 3) is a radio frequency tag with read/write capability (see where the RFID tag is an active or passive RFID tag, 0063).
SANCHEZ and DOUGLAS are analogous in the field of filament containers. It would have been obvious to one of ordinary skill in the art before  the effective filing date of the claimed application to modify SANCHEZ’s 3D printing material rolls 36 with DOUGLAS’s data tag 304, because this would store data on the build material and thereby ensure that the printer can receive data from the supply (0063).
Claim 3 is unpatentable over SANCHEZ (WO-2019034186-A1) in view of HAKKAKU (US-20180147786-A1; of record), hereafter referred to as HAKKAKU.
Regarding Claim 3, SANCHEZ teaches the filament container  (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 2, further including: a first bearing support rail (left rail 32, Fig. 8) and a second bearing support rail (right rail 32, Fig. 8)  mounted to the base (reel section 15, Fig. 4)  within the inner volume (storage compartment 11, Fig. 8); and wherein each of the bearing support rails includes a plurality of notches formed therein (see the notch in reel stands 35 that supports axel 37, Fig. 8), the notches formed within the first bearing support rail being aligned with the notches of the second bearing support rail (see where the notches in reel stands 35 of the left rail 32 are parallel with the right rail 32, Fig. 8).
However, SANCHEZ does not teach a pair of bearings mounted to each of the first and second horizontal shafts, one bearing being mounted to each opposing distal end of each of the first and second horizontal shafts, the first and second bearing support rails being spaced apart from one another such that aligned notches in the first and second bearing support rails support the bearings mounted onto 
HAKKAKU teaches a pair of bearings (bearings 81, Fig. 9 and 0070) mounted to the first horizontal shafts (see where the bearings are on the ends of support shaft 74, Fig. 9 and 0070), one bearing being mounted to each opposing distal end of the first and second horizontal shafts (see where the bearings are on the support shaft 74, Fig. 9), the first and second bearing support rails (see where the bearings are embedded in roller holding member 73 to support both ends of the support shaft 74, 0070 and Fig. 9) being spaced apart from one another such that aligned notches in the first and second bearing support rails (see where there is a support shaft 74 between the two bearings which are embedded in roller holding member 73, 0070 and Fig. 9) support the bearings mounted onto the distal ends of the first horizontal shaft (see where the bearings 81 are on the ends of the support shaft 74, Fig. 9) and aligned notches in the first and second bearing support rails support the bearings mounted onto the distal ends of the second horizontal shaft (see where the bearings 81 are embedded on opposite sides of roller holding member 73, Fig. 9), the bearings adapted to allow the first and second horizontal shafts to freely rotate (see where the bearings 81 are roller bearings that allow the roller holding member 73 to oscillate relative to the holding frame 75 around an axis, 0070). The examiner considers that if the distal ends of each of SANCHEZ’s multiple axel 37 and reel bases 35 on both rails 32 are modified with HAKKAKU’s bearings 81, then each first and second bearing support rail would support bearings mounted on the distal ends of the first horizontal shaft and the second horizontal shaft.
SANCHEZ and HAKKAKU are analogous in the field of rotating axes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify SANCHEZ’s axes 32 and reel bases 35 on both rails 32 with HAKKAKU’s bearings, because the bearings allow the roller holding member to oscillate around an axis (0070).
Claim(s) 10, 12, 14-15, 19 and 21-22 are unpatentable over SANCHEZ (WO-2019034186-A1; of record) in view of JACOBSON (US-9414893-B2; of record), hereafter referred to as JACOBSON.
Regarding Claim 10, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 8 ; however, SANCHEZ does not teach wherein the inlet port and the outlet port each include a substantially airtight door that is moveable between an open position and a closed position, wherein the door of the inlet port may be opened to allow airflow through the inlet port, or closed to block airflow through the inlet port, and the door of the outlet port may be opened to allow airflow through the outlet port, or closed to block airflow through the outlet port.
JACOBSON teaches a port (see the opened container created by outer box bottom container 110, Fig. 1-20) with an airtight door (airtight seal, Col. 16 ln. 15-20) that is moveable between an open position (Fig. 6) and a closed position (Fig. 5), wherein the door of the inlet port (see the opened container created by outer box bottom container 110, Fig. 1-20)  may be opened (Fig. 6) to allow airflow through the inlet port (see where the box can be opened in a sterile condition, Col. 2 ln. 30-32), or closed to block airflow through the inlet port (see where the box may be closed to provide a dustless, water-tight seal and to protect the inner container from contaminants, Col. 9 ln. 39-42; and see where the seal is described as airtight, Col. 16 ln. 15-20). The examiner considers that if each of SANCHEZ’s air extractors 41 forming outlet ports and the sides of front housing 45 providing inlet ports were modified with JACOBSON’s airtight seal, the door of the outlet port may be opened to allow airflow through the outlet port, or closed to block airflow through the outlet port. 
SANCHEZ and JACOBSON are analogous in the field of ports. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of SANCHEZ’s air extractors 41 forming outlet ports and the sides of front housing 45 providing inlet ports with JACOBSON’s outer box 
Regarding Claim 12, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 11; however, SANCHEZ does not teach wherein the doors of the inlet port and the outlet port are attached to the filament container by spring loaded hinges, wherein the hinges are biased to maintain the doors of the inlet port and the outlet port in the closed position.
JACOBSON teaches a container (sterile container protecting various surgical grafts, abstract) wherein the doors (outer box lid 120,  Fig. 1- 20) of the port (see the opened container created by outer box bottom container 110, Fig. 1-20) are attached to the filament container by spring loaded hinges (see where spring loaded hinges, Col. 10 ln. 15-20) , wherein the hinges are biased to maintain the doors of the inlet port and the outlet port in the closed position (and see where the spring loaded mechanism biases the outer or inner box lids to a closed condition, Col. 10 ln. 25-30).
SANCHEZ and JACOBSON are analogous in the field of ports. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of SANCHEZ’s see air extractors 41 forming outlet ports and the sides of front housing 45 providing inlet ports with JACOBSON’s outer box lid 120 and spring loaded hinges, because this would create an airtight seal capable of isolating the interior void from a first environment external to the first sealable enclosure, Col. 16 ln. 15-20).
Regarding Claim 13, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 12; however, SANCHEZ does not teach further including a first projection (see where the latch mechanism projects out of the outer box bottom container 110 and has a locking tab 1112, Col. 10 ln. 5-10, Fig. 5 and Fig. 6 and Fig. 16), aligned with the inlet port and extending outward (see where the latch mechanism extends outward as locking tab 1112, Fig. 6 and Fig. 
The examiner considers that if each of SANCHEZ’s air extractors 41 forming outlet ports, the sides of front housing 45 providing inlet ports, storage compartment 11, and 3D printer were modified with JACOBSON’s outer box lid 120 and locking tab 1112, then the following limitations would be met: a second projection aligned with the outlet port and extending outward, wherein the second projections are adapted to push open a door in an additive manufacturing machine when the filament container is moved into engagement with the additive manufacturing machine.
SANCHEZ and JACOBSON are analogous in the field of containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify SANCHEZ’s air extractors 41 forming outlet ports, the sides of front housing 45 providing inlet ports, storage compartment 11, and 3D printer with JACOBSON’s outer box lid 120 and locking tab 1112, because this would allow the outer box bottom container to be opened and or locked using a latch mechanism (Col. 10 ln. 5-10).
Regarding Claim 14, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 1; however, SANCHEZ does not teach further including a magnetic plate mounted to an exterior surface of the filament container, the magnetic plate adapted to engage a ferrous surface on an additive manufacturing machine, to hold the filament container at a proper position relative to the additive manufacturing machine.
JACOBSON teaches a container (sterile container protecting various surgical grafts, abstract)  further including a magnetic plate (see where the box may include magnetic features, Col. 5 ln. 25-27) mounted to an exterior surface of the filament container (see where the magnetic features are added to the outer box, Col. 5 ln. 25-30), the magnetic plate adapted to engage a ferrous surface on an additive manufacturing machine (see where an auxiliary magnet or small portion of ferrous material is provided onto non-magnetic material to be attracted to the magnetic surface of the box, Col. 14 ln. 48-55), to hold the filament container at a proper position relative to the additive manufacturing machine (see where the non-ferrous material is positioned in between the magnetic surfaces, Col. 14 ln. 50-55. The examiner considers that if the auxiliary ferrous material were provided on SANCHEZ’s 3D printing booth the filament container could be held at a proper position relative to the additive manufacturing machine.
SANCHEZ and JACOBSON are analogous in the field of containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify SANCHEZ’s the upper part of the 3D printing booth with rails and reel supports that contain material with JACOBSON’s magnetic surfaces, because this would facilitate adhesion of the box to another surface (Col. 5 ln. 25-30).
Regarding Claim 15, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 14; however, SANCHEZ does not teach wherein the magnetic plate is positioned between the inlet port and the outlet port.
JACOBSON teaches wherein the magnetic plate (see where the box may include magnetic features, Col. 5 ln. 25-27) is positioned between the inlet port and the outlet port. The examiner considers that if SANCHEZ’s lower surface of the upper part of the 3D printing booth (which is between air extractors 41 forming outlet ports and the sides of front housing 45 providing inlet ports) was 
SANCHEZ and JACOBSON are analogous in the field of containers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify SANCHEZ’s the upper part of the 3D printing booth with rails and reel supports that contain material with JACOBSON’s magnetic surfaces, because this would facilitate adhesion of the box to another surface (Col. 5 ln. 25-30).
Regarding Claim 19, SANCHEZ teaches the filament container of claim 1, further including a filament port formed within the lid and adapted to allow filament to be pulled from the filament container (see the slots 38 that the filament is guided into the 3D printer, Fig.8),
However, SANCHEZ does not explicitly teach a seal extending between the lid and the base to substantially seal the inner volume when the lid is in the closed position.
JACOBSON teaches a seal extending between the lid and the base to substantially seal the inner volume when the lid is in the closed position (airtight seal, Col. 16 ln. 15-20). The examiner considers that in order for a seal to be airtight, it is substantially sealed.
SANCHEZ and JACOBSON are analogous in the field of ports. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of SANCHEZ’s air extractors 41 forming outlet ports and the sides of front housing 45 providing inlet ports with JACOBSON’s outer box lid 120 and airtight seal, because this would create an airtight seal capable of isolating the interior void from a first environment external to the first sealable enclosure (Col. 16 ln. 15-20).
Regarding Claim 21, SANCHEZ teaches the filament container (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) of claim 1, wherein the lid (access door 34, Fig. 8) further includes a window (see where the access doors have observation windows 30, pg. 6 ln. 237-241) to allow visual 
JACOBSON teaches a handle mounted onto an outer surface (see where there is a handle on the outer surface of the inner box, Col. 9 ln. 60-65), and a latching mechanism to hold the lid in the closed position (Fig. 5), wherein the latch is adapted to allow the lid (Fig. 6) to be selectively opened and closed (Fig. 5).
SANCHEZ and JACOBSON are analogous in the field of containers. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed application to modify SANCHEZ’s access door 34 with JACOBSON’s handle and latching mechanism, because the handle would allow for lifting of the inner box to place on the table without touching the exterior of the outer box (Col. 5 ln. 40-50) and the latch would provide a securement feature (Col. 9 ln. 40-45).
Regarding Claim 22,  SANCHEZ  teaches a filament container adapted to house a spool of filament for an additive manufacturing machine (see where the upper part of the 3D printing booth with rails and reel supports that contain material are shown in Fig. 8, pg. 5 ln. 165-173, also shown in Fig. 1-13) comprising: a base (reel section 15, Fig. 4) and a lid (access door 34, Fig. 8), wherein the base and the lid define an inner volume of the filament container (storage compartment 11, Fig 3), the lid rotatably attached (Fig. 4 and Fig. 8) to the base (reel section 15, Fig. 4), wherein the lid (access door 34, Fig. 8) is moveable between a closed position (Fig. 4), wherein the inner volume of the filament container (storage compartment 11, Fig. 3) is substantially sealed (Fig. 4), and an open position (Fig. 8), wherein the inner volume of the filament container (reel section 15, Fig. 4) is accessible (Fig. 8) for insertion or removal of the spool of filament (3D printing material rolls 36, Fig. 8); an inlet port (see the sides of front housing 45 providing inlet ports, Fig. 9) adapted to allow conditioned air (heating and dehumidifying 
However, SANCHEZ is silent to the following limitations:
wherein the door of the inlet port may be opened to allow conditioned air to be pumped into the inner volume through the inlet port from an air conditioner mounted within the additive manufacturing machine, 
or closed to block airflow through the inlet port, and 
the door of the outlet port may be opened to allow airflow out from the inner volume through the outlet port, 
or closed to block airflow through the outlet port, 
the doors of the inlet port and the outlet port each attached to the filament container by spring loaded hinges, 
wherein the hinges are biased to maintain the doors of the inlet port and the outlet port in the closed position; 
a first projection, aligned with the inlet port and extending outward, 
and a second projection, aligned with the outlet port and extending outward, 
wherein the first and second projections are each adapted to push open a corresponding door of a corresponding port in an additive manufacturing machine when the filament container is moved into engagement with the additive manufacturing machine;
JACOBSON teaches a port (see the opened container created by outer box bottom container 110, Fig. 1-20) with an airtight door (airtight seal, Col. 16 ln. 15-20) that is moveable between an open position (Fig. 6) and a closed position (Fig. 5), 
wherein the door of the inlet port (see the opened container created by outer box bottom container 110, Fig. 1-20)  may be opened (Fig. 6) to allow airflow through the inlet port (see where the box can be opened in a sterile condition, Col. 2 ln. 30-32) from an air conditioner mounted within the additive manufacturing machine (The examiner considers that if each of SANCHEZ’s air extractors 41 forming outlet ports and the sides of the front of housing 45 providing inlet ports were modified with JACOBSON’s lid 120 and spring loaded hinges, the limitation “from an air conditioner mounted within the additive manufacturing machine” would be met), 
or closed to block airflow through the inlet port (see where the box may be closed to provide a dustless, water-tight seal and to protect the inner container from contaminants, Col. 9 ln. 39-42; and see where the seal is described as airtight, Col. 16 ln. 15-20). The examiner considers that if each of SANCHEZ’s air extractors 41 forming outlet ports and the sides of front housing 45 providing inlet ports were modified with JACOBSON’s airtight seal, the door of the outlet port may be opened to allow airflow through the outlet port, or closed to block airflow through the outlet port. 
and the door of the outlet port (see the opened container created by outer box bottom container 110, Fig. 1-20)  may be opened (Fig. 6) to allow airflow through the inlet port (see where the box can be opened in a sterile condition, Col. 2 ln. 30-32), 
or closed to block airflow through the inlet port (see where the box may be closed to provide a dustless, water-tight seal and to protect the inner container from contaminants, Col. 9 ln. 39-42; and see where the seal is described as airtight, Col. 16 ln. 15-20). The examiner considers that if each of SANCHEZ’s sides of front housing 45 providing inlet ports were modified with JACOBSON’s airtight seal, the door of the outlet port may be opened to allow airflow through the outlet port, or closed to block airflow through the outlet port. 
wherein the doors (outer box lid 120,  Fig. 1- 20) of the inlet port and the outlet port (see the opened container created by outer box bottom container 110, Fig. 1-20) are attached to the filament container by spring loaded hinges (see where spring loaded hinges, Col. 10 ln. 15-20) ,
 wherein the hinges are biased to maintain the doors of the inlet port and the outlet port in the closed position (and see where the spring loaded mechanism biases the outer or inner box lids to a closed condition, Col. 10 ln. 25-30).
a first projection (see where the lids may have a “catch” or other feature that allows the lid to stay open during use, but that causes the lid to close if the outer box is struck… for  instance, a pendulum-type switch that releases or closes the open lid, Col. 10 ln. 29-35) , aligned with the inlet port and extending outward (The examiner considers that if each of SANCHEZ’s sides of the front of housing 45 providing inlet ports were modified with JACOBSON’s lid 120 and catch, the limitation “aligned with the inlet port and extending outward” would be met),
and a second projection (see where the lids may have a “catch” or other feature that allows the lid to stay open during use, but that causes the lid to close if the outer box is struck… for  instance, a pendulum-type switch that releases or closes the open lid, Col. 10 ln. 29-35), aligned with the outlet port and extending outward (The examiner considers that if each of SANCHEZ’s air extractors 41 forming outlet ports were modified with JACOBSON’s lid 120 and catch, the limitation “aligned with the inlet port and extending outward” would be met), 
wherein the first and second projections are each adapted to push open a corresponding door of a corresponding port (see where the lids may have a “catch” or other feature that allows the lid to stay open during use, but that causes the lid to close if the outer box is struck… for  instance, a pendulum-type switch that releases or closes the open lid, Col. 10 ln. 29-35) in an additive manufacturing machine when the filament container is moved into engagement with the additive manufacturing machine (The examiner considers that if each of SANCHEZ’s air extractors 41 forming outlet ports and the sides of the front of housing 45 providing inlet ports were modified with JACOBSON’s lid 120 and catch, the limitation “in an additive manufacturing machine when the filament container is moved into engagement with the additive manufacturing machine” would be met).
SANCHEZ and JACOBSON are analogous in the field of ports. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify each of SANCHEZ’s air extractors 41 
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
 Applicant's argument:
The amendment to the limitation “wherein the first and second horizontal shafts are adapted to support a spool of filament vertically” was amended to point out that the first and second horizontal shafts, together, are adapted to support a single spool of filament.
Examiner's Response:
The examiner would like to thank the applicant for amending the limitation to clarify. However, because each first and second horizontal shaft are adapted to support a single spool of filament, as is taught by SANCHEZ. The examiner would like to point out that the configuration of the first horizontal shaft 42 and the second horizontal shaft 44 appear to have the same configuration as SANCHEZ, and therefore, does not overcome the prior art. 
Applicant's argument:
SANCHEZ does not teach “no sliding contact between the spool and the first and second horizontal shafts, 42, 44”.
Examiner's Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lack of sliding contact between spools) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant's argument:
Accordingly, the Applicant asserts that Sanchez does not disclose "a first horizontal shaft and a second horizontal shaft ... adapted to ... and to allow the spool of filament to freely rotate about a horizontal axis that is parallel to and spaced from the longitudinal axis of each of the first and second horizontal shafts ...”.
Examiner's Response:
The spool of filament freely rotates about the horizontal axis, as is claimed. However, it appears that SANCHEZ is silent to the axis freely rotating such that the spool of filament freely rotates with the horizontal axis. However, as is pointed out by HAKKAKU above, it is common to use bearings to reduce friction; likewise, CERVANTES’s bearing (not relied upon, but outlined below) it is common to use bearings to reduce friction as well.
Applicant's argument:
As compared to the shafts 37 of Sanchez, where as long as there is sufficient clearance between the shaft 37 and the reel stands 35, a larger or smaller spool can be placed onto the shaft 37. But again, in the present application the size of the spool that may be supported on the horizontal shafts 42, 44 is entirely dependent on the horizontal distance between the horizontal shafts 42, 44. The two shafts 37 of Sanchez are not "... independently moveable within the inner volume ..." and the distance between the two shafts 37 is not "... selectively variable ...". This feature is not taught by Sanchez. Therefore, Applicant asserts that the present invention is patentable over Sanchez. Accordingly, Applicant respectfully requests withdrawal of the rejection and allowance of claim 2.
Examiner's Response: 
It is reasonably expected that a spool on an axis is configured to rotate and capable of being independently moveable as they are each on a separate axis and each spool is not 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CERVANTES (US-20150140158-A1) teaches the base, lid, inner volume, hinge, opened and closed positions of the lid, substantially sealed container, spool of filament, first horizontal shaft, bearing (Paragraph(s) 0043), bracket , first projection, second projection, air conditioning (fan 1207, Paragraph(s) 0052).
Figure(s) 4 of CERVANTES (US-20150140158-A1) has been annotated and will be mapped as Figure A (below).  
Figure A. Annotated Figure(s) 4 of CERVANTES (US-20150140158-A1)


    PNG
    media_image1.png
    476
    526
    media_image1.png
    Greyscale

JACKSON (US-20170096315-A1) teaches the radio-frequency tag (Paragraph(s) 0018), spool, lid, first horizontal shaft, and handle.
Figure(s) 4 of JACKSON (US-20170096315-A1) has been annotated and will be mapped as Figure A (below).  

Figure B. Annotated Figure(s) 2 of JACKSON (US-20170096315-A1)

    PNG
    media_image2.png
    378
    536
    media_image2.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743